Sweeney, J.
¶7 (dissenting) First, “ ‘ [community custody’ means that portion of an offender’s sentence ... served in the community subject to controls placed on the offender’s movement and activities by the department.” RCW 9.94A.030(5) (emphasis added). The term “community custody” then clearly contemplates time spent in the community. Jordan Knippling was not in the community. He wants community custody credit for the additional time he spent in prison.
¶8 Next, and unfortunately for Mr. Knippling, “[a]ny period of community custody . . . shall be tolled during any period of time the offender is in confinement for any reason.” RCW 9.94A.625(3) (emphasis added). That means, for me, a period of community custody is not tolled even when a person serves more time than he should for a conviction. The idea expressed by the legislature here is continued control for a period of time after a defendant is released from prison.
¶9 Mr. Knippling has not served the time he wants credit for “in the community” because he was “in confinement for any reason.” RCW 9.94A.030(5), .625(3). RCW 9.94A.625(3) is controlling. His term of community custody began only *644when the State released him from confinement into the community. I would therefore deny his personal restraint petition.